DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This communication is considered fully responsive to the amendment filed on 04/18/2022.
Claims 44, 49 and 54 have been amended.
Response to Arguments
Applicant's arguments filed 4/18/2022have been fully considered but they are not persuasive. 
Applicant argued in its Remarks page 5 that for claim 44, the cited portions of Lee-alone or in combination with Seo-fail to disclose "the interval begins at the starting position of the sub frame n,". 
Examiner respectfully disagrees. The amended feature of “wherein the interval begins at the starting position of the subframe n” is disclosed by Seo reference as seen in Fig. 62 and 63 where the Guard Interval is at starting position of the subframe n.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 44-61 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0003387, hereinafter “Lee”) in view of Seo et al. (US 2016/0029331, hereinafter “Seo”).
For claims 44 and 54, Lee discloses A method performed by a UE (User Equipment) (FIG. 14 is a view showing an example of performing uplink data transmission; see Lee par. 0098), the method comprising: 
receiving a downlink control information (The UE, having performed the above procedures, may perform PDCCH/PDSCH reception (S3 07) and Physical Uplink Shared Channel (PUSCH)/Physical Uplink Control Channel (PUCCH) transmission (S308) as a general uplink/downlink signal transmission procedure. In particular, the UE receives Downlink Control Information (DCI) through the PDCCH; see Lee par. 0059); and 
transmitting to the base station, on an unlicensed spectrum (unlicensed band; see Lee par. 0091), a Physical Uplink Shared Channel (PUSCH) (FIG. 14 shows an example of the UE performing uplink data transmission, i.e. PUSCH transmission; see Lee par. 0098-0099 and Fig. 14), associated with the downlink control information, (the eNB may inform the UE of TR through higher layer signaling or may inform the UE of an uplink grant or downlink control information to transmit downlink allocation information in a state of adding a specific field; see Lee par. 0100-0102, 0060) from a first position in subframe n on the unlicensed spectrum, (TA of FIG.13 has the same value as TP. As the TA (=TP) value increases, the number of symbols that can be used for uplink data transmission may relatively decrease. The above described guard time (GP) may be used for TA. In addition, the eNB may inform the UE of timing retreat (TR) information as another method of informing the UE of uplink data transmission time, i.e. PUSCH transmission time. TR is a value indicating how far from the preamble reception time uplink data transmission is initiated and may be expressed as a number of symbols or time units; see Lee par. 0099-0100 and Fig. 14). 
Lee does not explicitly disclose wherein an interval between the first position and a starting position of the subframe n is shorter than a duration of a symbol of the subframe n. Seo discloses wherein an interval between the first position and a starting position of the subframe n is shorter than a duration of a symbol of the subframe n (Referring to FIG. 62, the D2D subframe synchronization signal completely occupies one symbol. In this case, since the guard interval for transmission/reception switching is defined as a time shorter than the duration of one symbol, a symbol timing difference may be generated between a D2D subframe and an NU link subframe…. A transmission time of each symbol is described. Since transmission of a symbol is started from a point delayed by the guard interval in subframe #n, the transmission time of the symbol may differ from that of a symbol of an NU link subframe in which transmission of the symbol is started from the boundary of the subframe; see Seo par. 0260-0262, 0100 and Fig. 62), and wherein the interval begins at the starting position of the subframe n (see Seo Fig. 62 and 63 that shows the Guard Interval is at starting position of the subframe n). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Seo's arrangement in Lee's invention to prevent interference and a specific frequency region between the D2D signal and the NU signal may be set as a guard region which is not used for communication (see Seo par. 0262). Examiner’s note: the amended term “interval” is not described in Specification however examiner interprets the interval terms as “guard period” mentioned throughout the Specification.  
Specifically for claim 54, Lee discloses A UE (User Equipment) comprising a transceiver (Referring to FIG. 27, a communication apparatus 2700 includes a processor 2710, a memory 2720, a Radio Frequency (RF) module 2730, a display module 2740, and a user interface module 2750; see Lee par. 0192) configured to:
For claim 45 and 55, Lee discloses The method of claim 44, wherein no transmission of the PUSCH is performed during the interval (Referring to FIG. 12, in a case in which a communication direction of a corresponding subframe is set to downlink, Rx-Tx switching is not needed, unlike in uplink, but a guard time may be located after a preamble like the uplink subframe. At this time, the UE may not be allowed to transmit any signal in the corresponding guard time. This structure equally maintains the positions of resources at which transmission and reception of data are initiated in the downlink subframe and the uplink subframe such that the UE may transmit or receive data in a fixed state; see Lee par. 0096). 
For claims 46 and 56, Lee discloses The method of claim 44, further comprising: receiving a downlink transmission in subframe m+1 (A portion of a specific subframe designated to perform a carrier sensing operation as described above may be designated in various units, such as slots, subframes, and symbols. Such information may be relevant information shared between the eNB and the UE, the eNB may inform the UE of such information through higher layer signaling, or the eNB may inform the UE of such information through an (existing or new) specific field of downlink control information signaled through a physical control channel. For example, upon determining that a result of the eNB performing a carrier sensing operation with respect to an unlicensed band in the second slot region of the final subframe, i.e. SF #n, designated to the carrier sensing operation is IDLE for a time "T_IDLE", the eNB may use the unlicensed band during the section T (i.e. SF #(n+1)to SF #(n+T)) from SF #(n+ 1). In configuring an uplink/downlink subframe applied during the section T from SF #(n+1), existing configuration of an uplink/downlink subframe may be used without change or new configuration of an uplink/downlink subframe that the eNB informs the UE of through additional higher layer signaling; see Lee par. 0123-0124 and Fig. 15 and 17), wherein the downlink transmission is not performed during a time period, (Referring to FIG. 12, in a case in which a communication direction of a corresponding subframe is set to downlink, Rx-Tx switching is not needed, unlike in uplink, but a guard time may be located after a preamble like the uplink subframe. At this time, the UE may not be allowed to transmit any signal in the corresponding guard time. This structure equally maintains the positions of resources at which transmission and reception of data are initiated in the downlink subframe and the uplink subframe such that the UE may transmit or receive data in a fixed state; see Lee par. 0096). 
Lee does not explicitly disclose wherein the time period is shorter than a duration of a symbol at end of subframe m. Seo discloses wherein the time period is shorter than a duration of a symbol at end of subframe m (Referring to FIG. 62, the D2D subframe synchronization signal completely occupies one symbol. In this case, since the guard interval for transmission/reception switching is defined as a time shorter than the duration of one symbol, a symbol timing difference may be generated between a D2D subframe and an NU link subframe…. A transmission time of each symbol is described. Since transmission of a symbol is started from a point delayed by the guard interval in subframe #n, the transmission time of the symbol may differ from that of a symbol of an NU link subframe in which transmission of the symbol is started from the boundary of the subframe; see Seo par. 0260-0262, 0100 and Fig. 62). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Seo's arrangement in Lee's invention to prevent interference and a specific frequency region between the D2D signal and the NU signal may be set as a guard region which is not used for communication (see Seo par. 0262).
For claims 47 and 57, Lee discloses The method of claim 46, wherein the downlink transmission is received from start of the subframe m+1 (A portion of a specific subframe designated to perform a carrier sensing operation as described above may be designated in various units, such as slots, subframes, and symbols. Such information may be relevant information shared between the eNB and the UE, the eNB may inform the UE of such information through higher layer signaling, or the eNB may inform the UE of such information through an (existing or new) specific field of downlink control information signaled through a physical control channel. For example, upon determining that a result of the eNB performing a carrier sensing operation with respect to an unlicensed band in the second slot region of the final subframe, i.e. SF #n, designated to the carrier sensing operation is IDLE for a time "T_IDLE", the eNB may use the unlicensed band during the section T (i.e. SF #(n+1)to SF #(n+T)) from SF #(n+ 1). In configuring an uplink/downlink subframe applied during the section T from SF #(n+1), existing configuration of an uplink/downlink subframe may be used without change or new configuration of an uplink/downlink subframe that the eNB informs the UE of through additional higher layer signaling; see Lee par. 0123-0124 and Fig. 15 and 17). 
For claims 48 and 58, Lee discloses The method of claim 46, further comprising, performing an uplink transmission in the subframe m (on the assumption that sequence B selected from the specific number of sequences is used as a preamble of SF #x to which the uplink grant is transmitted, if an uplink grant enabling message is transmitted to sequence Bused as the preamble of SF #x at SF #y (where y>=(x+4)), the UE performs PUSCH transmission based on the received uplink grant of SF #x at SF #y or SF #(y+ 1 ); see Lee par. 0140).
For claim 49, Lee discloses A method performed by a base station (in FIG. 19, it is assumed that an eNB (or a UE) performs a carrier sensing operation with respect to an unlicensed band only in a corresponding region designated to perform the carrier sensing operation; see Lee par. 0129 and Figs. 19, 27), the method comprising: 
transmitting a downlink control information to a User Equipment (UE) (The UE, having performed the above procedures, may perform PDCCH/PDSCH reception (S3 07) and Physical Uplink Shared Channel (PUSCH)/Physical Uplink Control Channel (PUCCH) transmission (S308) as a general uplink/downlink signal transmission procedure. In particular, the UE receives Downlink Control Information (DCI) through the PDCCH; see Lee par. 0059); and 
receiving from the UE, on an unlicensed spectrum, (unlicensed band; see Lee par. 0091), a Physical Uplink Shared Channel (PUSCH) (FIG. 14 shows an example of the UE performing uplink data transmission, i.e. PUSCH transmission; see Lee par. 0098-0099 and Fig. 14), associated with the downlink control information, (the eNB may inform the UE of TR through higher layer signaling or may inform the UE of an uplink grant or downlink control information to transmit downlink allocation information in a state of adding a specific field; see Lee par. 0100-0102) from a first position in subframe n on the unlicensed spectrum (TA of FIG.13 has the same value as TP. As the TA (=TP) value increases, the number of symbols that can be used for uplink data transmission may relatively decrease. The above described guard time (GP) may be used for TA. In addition, the eNB may inform the UE of timing retreat (TR) information as another method of informing the UE of uplink data transmission time, i.e. PUSCH transmission time. TR is a value indicating how far from the preamble reception time uplink data transmission is initiated and may be expressed as a number of symbols or time units; see Lee par. 0099-0100 and Fig. 14), 
Lee does not explicitly disclose wherein an interval between the first position and a starting position of subframe n, and is shorter than a duration of a symbol of the subframe n. Seo discloses wherein an interval between the first position and a starting position of subframe n is shorter than a duration of a symbol of the subframe n (Referring to FIG. 62, the D2D subframe synchronization signal completely occupies one symbol. In this case, since the guard interval for transmission/reception switching is defined as a time shorter than the duration of one symbol, a symbol timing difference may be generated between a D2D subframe and an NU link subframe…. A transmission time of each symbol is described. Since transmission of a symbol is started from a point delayed by the guard interval in subframe #n, the transmission time of the symbol may differ from that of a symbol of an NU link subframe in which transmission of the symbol is started from the boundary of the subframe; see Seo par. 0260-0262, 0100 and Fig. 62) and wherein the interval begins at the starting position of the subframe n (see Seo Fig. 62 and 63 that shows the Guard Interval is at starting position of the subframe n). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Seo's arrangement in Lee's invention to prevent interference and a specific frequency region between the D2D signal and the NU signal may be set as a guard region which is not used for communication (see Seo par. 0262). Examiner’s note: the amended term “interval” is not described in Specification however examiner interprets the interval terms as “guard period” mentioned throughout the Specification.
For claim 50, Lee discloses The method of claim 49, wherein no transmission of the PUSCH is performed during the first time period (Referring to FIG. 12, in a case in which a communication direction of a corresponding subframe is set to downlink, Rx-Tx switching is not needed, unlike in uplink, but a guard time may be located after a preamble like the uplink subframe. At this time, the UE may not be allowed to transmit any signal in the corresponding guard time. This structure equally maintains the positions of resources at which transmission and reception of data are initiated in the downlink subframe and the uplink subframe such that the UE may transmit or receive data in a fixed state; see Lee par. 0096). 
For claim 51, Lee discloses The method of claim 49, further comprising: transmitting a downlink transmission in subframe m+1 (A portion of a specific subframe designated to perform a carrier sensing operation as described above may be designated in various units, such as slots, subframes, and symbols. Such information may be relevant information shared between the eNB and the UE, the eNB may inform the UE of such information through higher layer signaling, or the eNB may inform the UE of such information through an (existing or new) specific field of downlink control information signaled through a physical control channel. For example, upon determining that a result of the eNB performing a carrier sensing operation with respect to an unlicensed band in the second slot region of the final subframe, i.e. SF #n, designated to the carrier sensing operation is IDLE for a time "T_IDLE", the eNB may use the unlicensed band during the section T (i.e. SF #(n+1)to SF #(n+T)) from SF #(n+ 1). In configuring an uplink/downlink subframe applied during the section T from SF #(n+1), existing configuration of an uplink/downlink subframe may be used without change or new configuration of an uplink/downlink subframe that the eNB informs the UE of through additional higher layer signaling; see Lee par. 0123-0124 and Fig. 15 and 17), wherein the downlink transmission is not performed during a second time period, (Referring to FIG. 12, in a case in which a communication direction of a corresponding subframe is set to downlink, Rx-Tx switching is not needed, unlike in uplink, but a guard time may be located after a preamble like the uplink subframe. At this time, the UE may not be allowed to transmit any signal in the corresponding guard time. This structure equally maintains the positions of resources at which transmission and reception of data are initiated in the downlink subframe and the uplink subframe such that the UE may transmit or receive data in a fixed state; see Lee par. 0096). 
Lee does not explicitly disclose wherein the time period is shorter than a duration of a symbol at end of subframe m. Seo discloses wherein the time period is shorter than a duration of a symbol at end of subframe m (Referring to FIG. 62, the D2D subframe synchronization signal completely occupies one symbol. In this case, since the guard interval for transmission/reception switching is defined as a time shorter than the duration of one symbol, a symbol timing difference may be generated between a D2D subframe and an NU link subframe…. A transmission time of each symbol is described. Since transmission of a symbol is started from a point delayed by the guard interval in subframe #n, the transmission time of the symbol may differ from that of a symbol of an NU link subframe in which transmission of the symbol is started from the boundary of the subframe; see Seo par. 0260-0262, 0100 and Fig. 62). It would have been obvious to the ordinary skilled in the art before the effective filing date to use Seo's arrangement in Lee's invention to prevent interference and a specific frequency region between the D2D signal and the NU signal may be set as a guard region which is not used for communication (see Seo par. 0262).
For claim 52, Lee discloses The method of claim 51, wherein the downlink transmission is transmitted from start of the subframe m+1 (A portion of a specific subframe designated to perform a carrier sensing operation as described above may be designated in various units, such as slots, subframes, and symbols. Such information may be relevant information shared between the eNB and the UE, the eNB may inform the UE of such information through higher layer signaling, or the eNB may inform the UE of such information through an (existing or new) specific field of downlink control information signaled through a physical control channel. For example, upon determining that a result of the eNB performing a carrier sensing operation with respect to an unlicensed band in the second slot region of the final subframe, i.e. SF #n, designated to the carrier sensing operation is IDLE for a time "T_IDLE", the eNB may use the unlicensed band during the section T (i.e. SF #(n+1)to SF #(n+T)) from SF #(n+ 1). In configuring an uplink/downlink subframe applied during the section T from SF #(n+1), existing configuration of an uplink/downlink subframe may be used without change or new configuration of an uplink/downlink subframe that the eNB informs the UE of through additional higher layer signaling; see Lee par. 0123-0124 and Fig. 15 and 17). 
For claim 53, Lee discloses The method of claim 51, further comprising, receiving an uplink transmission in the subframe m (on the assumption that sequence B selected from the specific number of sequences is used as a preamble of SF #x to which the uplink grant is transmitted, if an uplink grant enabling message is transmitted to sequence Bused as the preamble of SF #x at SF #y (where y>=(x+4)), the UE performs PUSCH transmission based on the received uplink grant of SF #x at SF #y or SF #(y+ 1 ); see Lee par. 0140).
For claims 59, 60 and 61, Lee discloses The method of 44, wherein the first position is located immediately after the interval after the starting position of subframe n (see Lee Fig. 15 where Guard position is located after Preamble and after the starting position of subframe D).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAE S LEE/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415